TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2014



                                     NO. 03-13-00690-CR


                                    Joe Cardona, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Appellant has filed

a motion to dismiss the appeal. Therefore, the Court grants the motion, allows appellant to

withdraw his notice of appeal, and dismisses the appeal. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2014



                                     NO. 03-13-00691-CR


                                    Joe Cardona, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Appellant has filed

a motion to dismiss the appeal. Therefore, the Court grants the motion, allows appellant to

withdraw his notice of appeal, and dismisses the appeal. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.